UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 02-30958
                         Summary Calendar


MARY LETA FAULK, Individually and on behalf of Bonnie Faulk, on
behalf of Marisa Mesa; on behalf of Julian Faulk; on behalf of
Bacari Faulk; on behalf of Mondo Faulk; on behalf of Javier Mesa;
on behalf of Diego Mesa; CARDELLE FAULK, Individually and on behalf
of Bonnie Faulk, on behalf of Marisa Mesa, on behalf of Julian
Faulk, on behalf of Bacari Faulk, on behalf of Mondo Faulk, on
behalf of Javier Mesa, on behalf of Diego Mesa; CLAYTON PREJEAN,
Individually and on behalf of James Mesa, on behalf of Javier Mesa,
on behalf of Diego Mesa; BARBARA MESA, Individually and on behalf
of James Mesa, on behalf of Javier Mesa, on behalf of Diego Mesa;
LEO PAUL DAVIS, JR, Individually and on behalf of Mondo Faulk

                                            Plaintiffs-Appellants,


                              VERSUS


   ATMOS ENERGY CORP, doing business as Trans Louisiana Gas Co

                                               Defendant-Appellee.




          Appeal from the United States District Court
        For the Western District of Louisiana, Lafayette
                           (02-CV-540)
                          March 5, 2003


Before BARKSDALE, DEMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
      Mary Leta Faulk, Individually and in various representative

capacities, along with others in individual and representative

capacities (hereinafter jointly referred to as “plaintiffs”) filed

suit against Atmos Energy Corp (doing business as Trans Louisiana

Gas Co) (hereinafter referred to as “Atmos”) in the United States

District Court for the Western District of Louisiana on diversity

jurisdiction seeking recovery damages for the death of eight

individuals who died in a house fire in Lafayette, Louisiana, in

January, 2002.     Plaintiffs allege that Atmos is liable because it

refused to supply natural gas services to the residence in which

the   plaintiffs   and   decedents   were   living;   and    as    a   result

plaintiffs were forced to use an electric space heater which

malfunctioned and caused the fire on a very cold night.                 Atmos

answered and moved to dismiss under Rule 12 b(6).           The matter was

referred to the magistrate judge for report and recommendation. In

a very thorough and carefully researched report, the magistrate

judge recommended granting of the motion to dismiss.          The district

court reviewed and adopted the magistrate’s report.               Plaintiffs

appeal to this Court.

      We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself. For the reasons stated

by the magistrate judge in his report and recommendation filed on

July 2, 2002, we affirm the decision of the district court to adopt



the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                     2
the magistrate’s report and enter a judgment of dismissal with

prejudice.              AFFIRMED.




G:\opin-sc\02-30958.opn.wpd         3